Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 12/08/2021 amendment/responses in the application of PEISA et al. for “WIRELESS COMMUNICATION DEVICE AND METHOD FOR NETWORK CONTROLLED BEAM BASED HANDOVER IN NR” filed 06/15/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,694,443. Although the claims at issue are not identical, they are not patentably distinct from each other because .

Instant Application
US Patent No. 10,694,443
1. A method of operation of a wireless communication device to perform handover from a source cell to a target cell in a wireless communication system, comprising: 

performing a beam tracking procedure for one or more neighbor cells to provide, for each neighbor cell, a list of tracked beams for the neighbor cell; 

receiving a handover command from a source radio access node that instructs the wireless communication device to perform a handover from a source cell served by the source radio access node to a target cell served by a target radio access node, wherein the target cell is one of the one or more neighbor cells for which the beam tracking procedure is performed; selecting a beam of the target cell from the list of tracked beams for the target cell based on random access resource configuration and/or a quality threshold; and performing random access on the selected beam.
1. A method of operation of a wireless communication device to perform handover from a source cell to a target cell in a wireless communication system, comprising: 

performing a beam tracking procedure for one or more neighbor cells to provide, for each neighbor cell, a list of tracked beams for the neighbor cell; 

receiving a handover command from a source radio access node that instructs the wireless communication device to perform a handover from a source cell served by the source radio access node to a target cell served by a target radio access node, wherein the target cell is one of the one or more neighbor cells for which the beam tracking procedure is performed; selecting a beam of the target cell from the list of tracked beams for the target cell based on random access resource configuration and/or a quality threshold; and performing random access on the selected beam; 

where selecting the beam of the target cell from the list of tracked beams for the target cell comprises: determining that there are no dedicated random access channel resources allocated for contention-free random access for the best beam in the list of tracked beams for the target cell; and upon determining that there are no dedicated random access channel resources allocated for contention-free random access for the best beam in the list of tracked beams for the target cell: determining whether a quality of a k-th best beam in the list of tracked beams for the target cell is greater than a threshold, the k-th best beam being a beam for which dedicated random access channel resources are allocated, where the selected beam of the target cell is the k-th best beam if the quality of the k-th best beam is greater than the threshold.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON et al. (US 2017/0215117 A1), hereinafter KWON.
Regarding clam 1, KWON discloses a method of operation of a wireless communication device (terminal 100, see figure 1) to perform handover from a source cell to a target cell in a wireless communication system, comprising: 
performing a beam tracking procedure for one or more neighbor cells to provide, for each neighbor cell, a list of tracked beams for the neighbor cell (performing beam scanning from the target base station 104, see ¶ 0051, 0065, 0080; figures 3A-3D only 
receiving a handover command from a source radio access node (serving base station 102, see figure 1) that instructs the wireless communication device to perform a handover from a source cell served by the source radio access node (serving base station 102, see figure 1) to a target cell served by a target radio access node (target base station 104, see figure 1), wherein the target cell is one of the one or more neighbor cells for which the beam tracking procedure is performed (the terminal 100 receive the ACK message may contain a handover indicator to identify that the ACK message is an ACK for handover, see ¶ 0066 and figure 1; the ACK message may contain the ID of a random-access channel (RACH) preamble that is to be used in a random-access process with the target base station 104 after the handover. As another example, the RACH preamble ID may have already been included in a measurement configuration (Measurement Config) message. As still another example, the handover admittance message may contain the RACH preamble ID, see ¶ 0068); 
selecting a beam of the target cell from the list of tracked beams for the target cell based on random access resource configuration and/or a quality threshold (the terminal 100, after receiving the handover admittance message, may perform a random-access process (RACH Procedure) in operation 120. Here, the random-access process begins as the terminal 100 transmits a random-access code (RACH Code) to the target base station 104. At this time, upon transmitting the random-access code, the terminal 100 may use, as a transmit beam for transmitting the random-access code  the beam corresponding to the receive beam ID (DL Target BS RX Beam ID) that it has previously used upon receiving the RS from the target base station, according to an embodiment of the present disclosure, see ¶ 0076); and 
performing random access on the selected beam (after receiving the handover admittance message, may perform a random-access process begins as the terminal 100 transmits a random access code, see ¶ 0076).  

Regarding claim 13, KWON discloses a wireless communication device (terminal 100, see figure 1) that performs handover from a source cell to a target cell in a wireless communication system, the wireless communication device comprising: 
at least one transmitter and at least one receiver; and circuitry associated with the at least one transmitter and the at least one receiver, the circuitry operable to: 
perform a beam tracking procedure for one or more neighbor cells to provide, for each neighbor cell, a list of tracked beams for the neighbor cell (performing beam scanning from the target base station 104, see ¶ 0051, 0065, 0080; figures 3A-3D only shown one target (neighbor) base station but should be read as more than one neighbor stations); 
receive a handover command  from a source radio access node (serving base station 102, see figure 1) that instructs the wireless communication device to perform a handover from a source cell served by the source radio access node (serving base station 102, see figure 1) to a target cell served by a target radio access node (target base station 104, see figure 1), wherein the target cell is one of the one or more neighbor cells for which the beam tracking procedure is performed (the terminal 100 104 after the handover. As another example, the RACH preamble ID may have already been included in a measurement configuration (Measurement Config) message. As still another example, the handover admittance message may contain the RACH preamble ID, see ¶ 0068); 
select a beam of the target cell from the list of tracked beams for the target cell based on random access resource configuration and/or a quality threshold (the terminal 100, after receiving the handover admittance message, may perform a random-access process (RACH Procedure) in operation 120. Here, the random-access process begins as the terminal 100 transmits a random-access code (RACH Code) to the target base station 104. At this time, upon transmitting the random-access code, the terminal 100 may use, as a transmit beam for transmitting the random-access code (RACH Code), the beam corresponding to the receive beam ID (DL Target BS RX Beam ID) that it has previously used upon receiving the RS from the target base station, according to an embodiment of the present disclosure, see ¶ 0076); and 
perform random access on the selected beam (after receiving the handover admittance message, may perform a random-access process begins as the terminal 100 transmits a random access code, see ¶ 0076).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON in view of YOO (US 2017/0033854 A1).
	Regarding claims 5-8, 17-20, KWON fails to disclose selecting the best beam in the list of tracked beams for the target cell if no dedicated random access channel resources are allocated for contention-free random access for any of the beams in the list of tracked beams for the target cell or performing contention-based random access on the best beam using contention-based random access channel resources of the best beam.
	In the same field of endeavor, YOO discloses RACH procedure performing handover to a target cell includes a UE and eNB perform the transmission/reception of an RAP message containing the beam report instruction information (see ¶ 0587, 0597), where the RACH may be contention-based or contention free scheme (see 0281, 417, 433, 437, 438, 462). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate YOO’s teaching in the method/network taught by KWON in order to comply with widely used random access scheme in a LTE standard. 

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON in view of JUNG (US 2017/0207843 A1).
	Regarding claim 12, KWON fails to disclose wherein the quality threshold is any one out of: a relative quality threshold and an absolute quality threshold.  
	In the same field of endeavor, JUNG discloses the threshold, used to determine the quality or performance of the beam, may be constant, standard, or a value selected by the UE (see ¶ 200, 205, 210, 215). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate JUNG’s teaching the method/network taught by KWON in order to provide the user with an option to dynamically adjusting the channel threshold when determining channel quality. 

Allowable Subject Matter
Claims 2-4, 9-11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
Double Patenting 


	Interview
	If the applicant wishes to have an interview, the applicant may request an interview upon receiving this office action. 
	
	Rejection under 102
	The examiner respectfully disagrees with the applicant argument. In ¶ 0085, KWON discloses that:
Further, according to an embodiment of the present disclosure, there is proposed a method for managing a target base station group that is to perform a beam scanning process in order to simplify the uplink beam scanning process. The terminal uses a plurality of beams upon performing an uplink beam scanning process with target base stations where a handover is to be performed, which may result in the terminal significantly consuming power. Hence, as the number of target base stations increases, the terminal may be subject to an overhead in the uplink beam scanning process. Therefore, according to an embodiment of the present disclosure, there is proposed a scheme in which the terminal selects a target base station with which the terminal is to perform beam scanning. Specifically, according to an embodiment of the present disclosure, a target base station group which will perform an uplink beam scanning process may be chosen as follows. The terminal receives RSs from target base stations in a downlink beam scanning process. The terminal puts the target base station that has sent a RS whose strength is higher than a particular threshold (Threshold_uplink_group), as a result of receiving the RSs from the target base stations, in the target base station group for performing an uplink beam scanning process (emphasis added). 

	As cited above, KWON teaching a process of selecting a target base station includes choosing a group of target base stations, the UE receiving RSs from the target base stations in downlink beam scanning process, and comparing each RSs with a particular threshold (see also ¶s 0085-0089).  Therefore, KWON discloses the claimed subject matter “the target cell is one of the one or more neighbor cell for which the beam tracking procedure is performed.” It should be note that the claim cited “one or more” –KWON show only one target base station, it still read on the claimed subject matter. 
	KWON also disclose the following in 0066, 0076: 
Thereafter, if correctly receiving the measurement report transmitted from the terminal 100 in operation 114a, the serving base station 102 sends an ACK message to the terminal 100 in operation 114b…the ACK message may contain a handover indicator to identify that the ACK message is an ACK for handover. 
Accordingly, according to an embodiment of the present disclosure, the terminal 100, after receiving the handover admittance message, may perform a random-access process (RACH Procedure) in operation 120. Here, the random-access process begins as the terminal 100 transmits a random-access code (RACH Code) to the target base station 104. At this time, upon transmitting the random-access code, the terminal 100 may use, as a transmit beam for transmitting the random-access code (RACH Code), the beam corresponding to the receive beam ID (DL Target BS RX Beam ID) that it has previously used upon receiving the RS from the target base station, according to an embodiment of the present disclosure. 

	As cited above, the serving base station 102 transmission of ack message (114b) initiated the actual handover to the target base station –thus the ack message function as the handoff command.  Figure 1 show the performing of beam tracking from both the serving base station and target base station by terminal 100 (see steps 108b, 110b) is before receiving the ack message (step 114b). Therefore, KWON discloses the claimed subject matters in claim1 and 13. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412